DETAILED ACTION
Claims 1-10 and 12-13 are pending;
Claims 9, 10, 12 and 13 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on February 22, 2021 is acknowledged.  Claims 9, 10, 12 and 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "improved properties" in claim 4 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what the aerated water has improved properties compared to as no benchmark for comparison has been clearly identified.  For example, it is unclear as to if the properties are improved compared to any beverage or water, an identical water without the allulose, a water with a different rare sugar, or some unknown benchmark applicant has envisioned.
The term "improved taste" in claim 7 and “improvement in taste” in claim 8 are relative terms which render the claims indefinite.  The terms are not defined by the claims, the improved taste compared to as no benchmark for comparison has been clearly identified.  For example, it is unclear as to if the taste is improved compared to any beverage or water, an identical water without the allulose, a water with a different rare sugar, or some unknown benchmark applicant has envisioned.
The term "reduction in acridity, off-taste, or off-flavor" in claim 8 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what the aerated water has reduced acridity, off-taste, or off-flavor compared to as no benchmark for comparison has been clearly identified.  For example, it is unclear as to if the properties are reduced compared to any beverage or water, an identical water without the allulose, a water with a different rare sugar, or some unknown benchmark applicant has envisioned.
Claim 8 recites the limitation "the improvement in taste" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that applicant amend claim 8 to depend from claim 7 which recites “the aerated water has improved taste”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Notes: Allulose was also known as psicose.
“Aerated water” as defined in the specification, page 2 lines 11-14, refers to water in which carbonic acid (i.e. carbon dioxide, H2CO3, HCO3-, CO32-) is dissolved and may include water naturally containing carbonic acid, natural carbonic acid-containing water with carbonic acid further added thereto, and water having carbonic acid added thereto.
“Water” as identified in the specification, page 2 lines 15-20, includes any suitable water that can be converted into aerated water.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2015/0110940 A1).
Lee et al (Lee) teaches an aerated water comprising water and carbonic acid by teaching of a carbonated beverage product, including a syrup, beverage mixture, and final beverage product, wherein water is the basic ingredient for the products disclosed (abstract, paragraphs 0009, 0028-0031, 0042, 0046, 0062, and 0068-0070, and claims 8, 11, 18, and 20).  Lee teaches that the beverage products comprise: 1-10%, preferably 2-5% D-psicose (abstract, paragraphs 0007, 0009, 0026, 0028-0031, 0042, 0068-0070, and claims 1, 3, 4, 11, 13, 15, 16, 18, and 20), which was also known as allulose, thus the product of Lee contains about 1-10 parts allulose, preferably 2-5 parts allulose per 100 parts by weight of the aerated water. 
Regarding claim 2, as Lee teaches that the beverage may optionally contain caffeine (paragraphs 0042 and 0062), the teachings of Lee encompass a beverage both with and without, i.e. free of caffeine.  Furthermore, as Lee teaches that the beverage may be a natural product (paragraphs 0035, 0044, and 0062), the teachings of Lee encompass the beverage as free of synthetic ingredients, such as, and including synthetic sweeteners.

Claims 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively, under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0110940 A1).
As discussed above, Lee teaches an aerated water comprising water and carbonic acid by teaching of a carbonated beverage product, including a syrup, beverage mixture, and final beverage product, wherein water is the basic ingredient for the products disclosed (abstract, paragraphs 0009, 0028-0031, 0042, 0046, 0062, and 0068-0070, and claims 8, 11, 18, and 20).  Lee teaches that the beverage products comprise: 1-10%, preferably 2-5% D-psicose (abstract, paragraphs 0007, 0009, 0026, 0028-0031, 0042, 0068-0070, and claims 1, 3, 4, 11, 13, 15, 16, 18, and 20), which was also known as allulose, thus the product of Lee contains about 1-10 parts allulose, preferably 2-5 parts allulose per 100 parts by weight of the aerated water. 
Regarding the aerated water as having improved properties in terms of carbon dioxide solubility or carbon dioxide pressure retention as recited in claim 4, as discussed above, the claimed limitations are unclear.  Regardless, as applicant discloses, page 11 lines 1-5, that the allulose containing aerated water exhibited higher carbon dioxide solubility than the aerated water sample free from saccharide and the aerated water samples prepared by adding sugar; that addition of allulose to aerated water can prolong the time for which carbon dioxide was retained (captured) by the aerated water (page 11 lines 16-18); and that combining allulose with water and carbonic acid maintains the carbon dioxide pressure (page 4 line 28 through page 5 line 2), and as Lee teaches of an aerated water which includes allulose, including in the same range as claimed and disclosed (Lee contains about 1-10 parts allulose, preferably 2-5 parts allulose per 100 parts by weight of the aerated water; applicant recites in claim 4 and discloses page 2 lines 27-28, 0.1-5.0 parts allulose per 100 parts aerated water), the product of Lee is considered to encompass, or alternatively make obvious the product as claimed.
Regarding the aerated water as with a carbon dioxide pressure retention rate of 84% or more as measured after exposure to air at 20C for 20 minutes, compared to the carbon dioxide pressure at the time of exposure to air as recited in claim 6, as applicant discloses that addition of allulose to aerated water can prolong the time for which carbon dioxide was retained (captured) by the aerated water (page 11 lines 16-18); and that combining allulose with water and carbonic acid maintains the carbon dioxide pressure (page 4 line 28 through page 5 line 2), and as Lee teaches of an aerated water which includes allulose, including in the same range as claimed and disclosed (Lee contains about 1-10 parts allulose, preferably 2-5 parts allulose per 100 parts by weight of the aerated water; applicant recites in claim 4 and discloses page 2 lines 
Regarding the aerated water as having improved taste as recited in claim 7, wherein the taste improvement is reduction in acridity, off-taste, or off-flavor as recited in claim 8, as discussed above, the claimed limitations are unclear.  Regardless, as applicant discloses, specification page 6 lines 13-15, that aerated water which includes allulose can have improved taste, particularly reduced acridity, off-flavor, and off-taste, and as Lee teaches of an aerated water which includes allulose, including in the same range as claimed and disclosed, (Lee contains about 1-10 parts allulose, preferably 2-5 parts allulose per 100 parts by weight of the aerated water; applicant recites in claim 4 and discloses page 2 lines 27-28, 0.1-5.0 parts allulose per 100 parts aerated water), the product of Lee is considered to encompass, or alternatively make obvious the product as claimed.
Regarding claims 4 and 6-8, it is further noted that applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0110940 A1), or alternatively over Lee et al (US 2015/0110940 A1) in view of Yamamoto et al (US 2009/0202699).
As discussed above, Lee teaches an aerated water comprising water and carbonic acid by teaching of a carbonated beverage product, including a syrup, beverage mixture, and final beverage product, wherein water is the basic ingredient for the products disclosed (abstract, paragraphs 0009, 0028-0031, 0042, 0046, 0062, and 0068-0070, and claims 8, 11, 18, and 20).  Lee teaches that the beverage products comprise: 1-10%, preferably 2-5% allulose (abstract, paragraphs 0007, 0009, 0026, 0028-0031, 0042, 0068-0070, and claims 1, 3, 4, 11, 13, 15, 16, 18, and 20).

Regarding the aerated water as with a carbon dioxide pressure of 2.5-4.5 kg/cm2 at 20C as recited in claim 5, Lee teaches that carbon dioxide was used to provide effervescence, may enhance the beverage taste and appearance, and may aid in safeguarding the beverage purity to inhibiting and destroying objectionable bacteria (paragraph 0062).  Lee teaches that the carbon dioxide content may be selected based on the desired level of effervescence and impact of the carbon dioxide on the taste or mouthfeel of the beverage (paragraph 0062).  Thus, it would have been obvious to one of ordinary skill in the art to adjust the level of effervescence from carbon dioxide, and thus the resulting pressure from the carbon dioxide, based on the desired level of effervescence and impact of the carbon dioxide on the purity, appearance, and/or taste or mouthfeel of the beverage.  
Alternatively, Yamamoto et al (Yamamoto) teaches of sweetened carbonated beverages, wherein the inner gas pressure present is not particular limited as long as it was acceptable as a level of carbonation, wherein an acceptable level adjusts the gas pressure to 0.2-10kg/cm2, preferably 2-6kg/cm2 at 20C (abstract and paragraph 0036).  It would have been obvious to one of ordinary skill in the art to adjust the aerated water of Lee to a carbon dioxide pressure of preferably 2-6kg/cm2 at 20C as Yamamoto teaches it was an acceptable level of carbonation.  As Lee teaches of carbonation, to use an acceptable level of carbonation known for beverages would have been particularly obvious and well within the purview of one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KELLY J BEKKER/Primary Examiner, Art Unit 1791